DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 August 2021 has been entered.

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g). 
It is noted that Applicant asserts that Figs. 1 and 2 were amended to include “Prior Art” however, amended drawings do not appear in the file wrapper.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narita (JP 2000/103293 A) in view of Tomantschger et al. (US 2010/0304065 A1)( Tomantschger).
Regarding claim 1, Narita discloses a roof rail (Figs. 1-4) for a vehicle (Abstract) including, an elongated main body portion (4) extending between a pair of ends (Fig. 1), a pair of connecting portions (Fig. 1, noting each end) each located at one of the ends of the main body portion, and the main body portion and the connecting portions being integrally connected to one another and of an injection molded thermoplastic such that the roof rail is comprised of only one piece (Abstract). Narita discloses wherein the roof rail has an inner portion (noting a web portion) of a thermoplastic material surrounded by an outer portion of a thermoplastic material (Paragraph 0009)
Narita does not specifically disclose the inner material is surrounded by an outer portion formed of a plateable PC/ABS material, or an electroplated metal layer disposed on substantially an entirety of the outer portion of the plateable PC/ABS material of the 
Tomantschger demonstrates the ability to have a wide variety of structural or decorative parts (Paragraph 0048, including vehicle parts or components) having an outer layer of PC/ABS (Paragraph 0026) that are electroplated metal clad on substantially the entirety of the outer portion of the plateable PC/ABS material (Fig. 1) to provide abrasion resistance and resistance to permanent deformation (Paragraph 0048) as well as giving the appearance of a metal device (Paragraph 0177 noting the desired satin metal finish).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Narita and include an electroplated metal layer disposed on substantially an entirety of the outer portion of the plateable material because such a change would allow the device to have increased abrasion resistance as suggested by Tomantschger.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Narita and make the outer layer out of a plateable ABS/PC material because such a change would have required a mere choice of a known suitable material in the art. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 6, modified Narita does not specifically disclose a paint surrounds the outer portion.

It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Narita and use the teaching of Tomantschger and include a paint layer about an outer portion of the roof rail because such a change would include an additional layer that would act to prevent some damage to the thermoplastic as well as change the aesthetics of the device as paint is often applied for decorative purposes.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narita (JP 2000/103293 A) in view of Tomantschger et al. (US 2010/0304065 A1)( Tomantschger) as applied to claim 1 above, and further in view of Birka et al. (US 10,479,009 B2)(Birka).
Regarding claim 3, modified Narita does not specifically disclose a first and second thermoplastic materials or the inner and outer portions of the roof rail are formed with a co-injection molding process.
Birka teaches the ability to manufacture molded parts having a skin of one thermoplastic material and a core by co-injection molding (Abstract) of another thermoplastic material.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Narita and use the teaching of Birka and use a co-injection molding process because such a change would require choosing a known process to make the product. Even though product-by-process claims are limited by and 
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Narita and have the molded portion and the web portion be a first and second thermoplastic materials because such a change would require a mere choice of another thermoplastic material for the molded portion or the web portion of the device. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narita (JP 2000/103293 A) in view of Tomantschger et al. (US 2010/0304065 A1)( Tomantschger) as applied to claim 1 above, and further in view of Kawasaki et al. (US 6,338,428 B1)(Kawasaki).
Regarding claim 4, Narita does not specifically disclose a first and second thermoplastic materials or the inner and outer portions of the roof rail are formed with a two-shot injection molding process.
Kawasaki teaches the ability to have a similar device formed involving a two-shot molding process (Col. 17; Ll. 63-65). 

It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Narita and have the molded portion and the web portion be a first and second thermoplastic materials because such a change would require a mere choice of another thermoplastic material for the molded portion or the web portion of the device. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 7, Narita discloses the elongated main body has an upper surface (noting the surface that extends over the roof rail) and a lower surface opposite the upper surface (noting the surface that extends generally under the roof rail) for overlying a roof of the vehicle. Narita shows the lower surface defines a single slot underneath the lower surface.

It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Narita and include a central support portion thereby creating two slots that are capable of having items tied thereto because such a change would allow the device to have a central support thereby increasing the overall strength of the device.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narita (JP 2000/103293 A) in view of Tomantschger et al. (US 2010/0304065 A1)( Tomantschger) as applied to claim 1 above, and further in view of Viera et al. (US 5,560,666 A)(Viera).
Regarding claim 8, Narita does not specifically disclose a plurality of rope hooks are each connected to one of the ends of the main body portion.
Viera teaches the ability to have a vehicle rack including a bar (126) having a pair of ends, where each end includes a rope hook (132).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Narita and use the teaching of Viera and include a rope hook on each end because including such hooks would allow for additional or additional securing mechanisms to be attached to the rack therefore increasing the capacity or improving the securement of items on the device.

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narita (JP 2000/103293 A) in view of Tomantschger et al. (US 2010/0304065 A1)( Tomantschger) as applied to claim 1 above, and further in view of Birtwisle et al. (US 2008/0210725 A1)(Birtwisle).
Regarding claims 9-11, modified Narita does not specifically disclose the elongated main body includes an elongated back wall and an elongated front wall positioned in spaced relationship with one another, and wherein the elongated main body includes an elongated top wall extending between the back wall and the front wall to define a compartment between the back wall, front wall and the top wall, the top wall extends from the back wall to a terminal end that is past the front wall, and wherein the front wall extends from the top wall at angle relative to the back wall, a bottom wall extends between the back wall and the front wall in spaced and generally parallel relationship with the top wall to close the compartment.
Birtwisle discloses (Shown below in Annotated Fig. 3a) a roof rail including an elongated main body includes an elongated back wall (BW) and an elongated front wall (FW) positioned in spaced relationship with one another, and wherein the elongated main body includes an elongated top wall (TW) extending between the back wall and the front wall to define a compartment between the back wall, front wall and the top wall, the top wall extends from the back wall to a terminal end (TE) that is past the front wall, and wherein the front wall (FW) extends from the top wall at angle relative to the back wall, a bottom wall (BW) extends between the back wall and the front wall in spaced and generally parallel relationship with the top wall to close the compartment.


    PNG
    media_image1.png
    295
    240
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Narita which has a generally oval elongated cross section and reshape the elongated main body such that it is similar to that of Birtwisle because such a change would require a mere change in shape of a component. There is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claim 12, modified Narita does not specifically disclose a seal is positioned against the bottom wall for in order to minimize rattling of the roof rail.
Birtwisle teaches the ability to have a seal (18) positioned against the bottom wall.  
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Narita and use the teaching of Birtwisle and include a seal positioned against the bottom wall because such a change .

Claims 18, 19, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narita (JP 2000/103293 A) in view of Birtwisle et al. (US 2008/0210725 A1)(Birtwisle), Tomantschger et al. (US 2010/0304065 A1)( Tomantschger), and Grgac  et al. (US 8,449,018 B2)(Grgac).
Regarding claim 18, Narita discloses a roof rail (Figs. 1-4) for a vehicle (Abstract) including, an elongated main body portion (4) extending between a pair of ends (Fig. 1), a pair of connecting portions (Fig. 1, noting each end) a pair of connecting portions each attached to one of the ends of the main body portion, the main body portion and the connecting portions being integrally connected to one another and of an thermoplastic material (abstract) such that the roof rail is comprised of only one piece.
Narita does not specifically disclose at least a portion of the main body portion having a back wall, a front wall, a top wall extending between the back wall and the front wall, and a bottom wall extending between the back wall and the front wall in spaced relationship with the top wall.
Birtwisle discloses (Shown below in Annotated Fig. 3a) a roof rail including an elongated main body includes an elongated back wall (BW) and an elongated front wall (FW) positioned in spaced relationship with one another, and wherein the elongated main body includes an elongated top wall (TW) extending between the back wall and the front wall to define a compartment between the back wall, front wall and the top wall, the top wall extends from the back wall to a terminal end (TE) that is past the front wall, 


    PNG
    media_image1.png
    295
    240
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Narita which has a generally oval elongated cross section and reshape the elongated main body such that it is similar to that of Birtwisle because such a change would require a mere change in shape of a component. There is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Narita does not specifically disclose the main body portion and the integral connection portions are formed of a plateable plastic, and an electroplated metal layer disposed on substantially an entirety of the outer portion of the main body portion whereby the roof rail has an appearance of a metal roof rail.

It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Narita and include an electroplated metal layer disposed on substantially an entirety of the outer portion of the plateable material because such a change would allow the device to have increased abrasion resistance as suggested by Tomantschger.
Narita does not specifically disclose an extruded thermoplastic material.
Grgac teaches the ability to have a roof rail including an extruded thermoplastic material (Col. 2; Ll. 38, noting the thermoplastic is injected through an extruder and is thereby “extruded thermoplastic”).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Narita and use the teaching of Grgac and use an extruded thermoplastic that is injected by an extruder because such a change would require a mere choice of known materials i.e. choosing an extricable thermoplastic over another type or form of thermoplastic. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 23, modified Narita and specifically Birtwisle discloses (shown below in Annotated Fig. 3a(2)) the front wall (FW) presents an angled portion (AP) defining a character line (noting either instance of C) along a corner of the angled portion, and wherein the electroplated metal layer extends over the character line (to the degree that the entirety of the outer portion is electroplated). 


    PNG
    media_image2.png
    274
    220
    media_image2.png
    Greyscale


Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narita (JP 2000/103293 A) in view of Tomantschger et al. (US 2010/0304065 A1)( Tomantschger) as applied to claim 1 above, and further in view of Birtwisle et al. (US 2008/0210725 A1)(Birtwisle).

Birtwisle discloses (Shown below in Annotated Fig. 3a) a roof rail including an elongated main body includes an elongated back wall (BW) and an elongated front wall (FW) positioned in spaced relationship with one another, and wherein the elongated main body includes an elongated top wall (TW) extending between the back wall and the front wall to define a compartment between the back wall, front wall and the top wall, the top wall extends from the back wall to a terminal end (TE) that is past the front wall, and wherein the front wall (FW) extends from the top wall at angle relative to the back wall, a bottom wall (BW) extends between the back wall and the front wall in spaced and spaced relationship with the top wall to close the compartment. Birtwisle discloses (shown below in Annotated Fig. 3a(2)) the front wall (FW) presents an angled portion (AP) defining a character line (noting either instance of C) along a corner of the angled portion, and wherein the electroplated metal layer extends over the character line (to the degree that the entirety of the outer portion is electroplated).


    PNG
    media_image1.png
    295
    240
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    274
    220
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Narita which has a generally oval elongated cross section and reshape the elongated main body such that it is similar to that of Birtwisle because such a change would require a mere change in shape of a component. There is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.

Response to Arguments
Regarding the Drawings, Applicant addresses the drawing objections, however replacement drawing sheets do not appear to have been received and as such the drawing objection has been maintained.
Applicant argues that the term “substantially an entirety” (of the outer portion) is not indefinite. Examiner agrees to the degree that “substantially an entirety of the outer 
Applicant’s arguments with respect to Narita in view of Lawson have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700.  The examiner can normally be reached on 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/M.T.T./Examiner, Art Unit 3734   

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734